DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intravascular access device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the micro-current flow" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to make reference to the micro-current in Claim 1. 

Claims 2-14 are rejected because they depend from Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikkiso Co. Ltd (JP 2006-110119; hereafter “Nikkiso”).
With respect to Claims 1 and 14, Nikkiso teaches an apparatus for intravascular access device displacement detection (Figures 1-3 and 7-10, paragraphs [0020-0026], [0028-0031]), the intravascular access device 1 being inserted into a blood vessel through the skin at an access site and being attached thereto, the apparatus comprising:
a) electrodes 4 attached to the skin at the access site (Figures 1, 8, and 10) and located at first and second sides respectively of said intravascular access device, the electrodes 4 allowing a micro-current to flow therebetween through the patient’s skin such that said microcurrent is disrupted upon displacement of said intravascular access device;
b) a displacement detection unit 7 part of an alert device 5 associated with said electrodes 4 to issue an alert signal upon interruption of said micro-current.  Specifically, the displacement detection unit is configured to infer displacement of the access device due to interruption of the micro-current from said electrodes, and configured to issue an 

With respect to Claim 2, Nikkiso teaches that the micro-current flow is created by a power source, wherein the power source may be an external AC power source [0026].
With respect to Claim 3, the intravascular access device is connected to an external machine such as a dialysis machine or to an infusion device [0022], such that the alert device provides an alert signal to the external machine or infusion device. See [0020], [0029-0031], and [0045].  
With respect to Claims 4, 6, and 7, the alert device 5 may provide the alert signal to a transmitter 10 to provide an external alert (alarm means 6).  The alarm may be an audio or visual alert that is configured to notify the patient and/or caregivers of the displacement.  See paragraphs [0029-0031]. 
With respect to Claim 8, the external alert device may be at a remote location [0029-0031]. 
With respect to Claim 9, Nikkiso teaches that the intravascular access device comprises butterfly wings 3a for holding the needle to the skin, wherein the electrodes 4 are configured to be attached to the butterfly wings at the access site and to the skin beyond edges of the wings.  See Figure 2.
With respect to Claims 10-12, Nikkiso teaches that the device may be configured to be attached to the skin at the access site using tape, such that the electrodes 4 are configured to be attached at the access site with respect to the intravascular access device.  In this case, the electrodes are attached to the access site independently with 
With respect to Claim 13, Nikkiso teaches that the electrodes are secured to the intravascular device such that displacement of the intravascular device causes displacement of one or both electrodes from the skin.  See Figures 1-3 and paragraphs 0020-0026] and [0028-0031].  

With respect to Claim 15, Nikkiso teaches a method of providing a displacement alert for an intravascular access device, comprising: 
inserting said intravascular access device to a blood vessel through the patient's skin at an access site; securing the intravascular access device to the access site; 
placing electrodes 4 onto the patient's skin at the access site located at first and second sides respectively of and proximal to said intravascular access device so as to allow a micro-current flow between the electrodes and through the skin, the electrodes being secured to the intravascular access device; 
inferring from the interruption of said micro-current that a displacement of said intravascular access device has occurred; and issuing a displacement alarm signal.  See Figures 1-3, 8, and 10; paragraphs [0020-0026], [0028-0031].

With respect to Claim 16, Nikkiso teaches an apparatus for providing a displacement alert for an intravascular access device inserted into a patient's blood vessel through the skin at an access site, the apparatus comprising: 

a power source connected to said electrodes to facilitate a micro-current through said skin and between said electrodes across said access site [0026]; 
said electrodes being associated with said intravascular access device such that at least one of said electrodes becomes detached from said skin upon displacement of said intravascular access device, thereby disrupting said micro-current (paragraphs [0020-0026], [0028-0031]); 
a transmitter for transmitting an alarm signal upon interruption of micro-current circuit [0029-0031].; and  WO 2017/179060PCT/IL2017/050452 22 
a receiver for receiving said alarm signal and for producing a displacement alert output [0029-0031].  See Figures 1-3, 8, and 10; paragraphs [0020-0026], [0028-0031].

With respect to Claim 18, Nikkiso teaches that the displacement alert output is configured to operate a remote alarm at a remote location (see paragraphs [0029-0031]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikkiso in view of Wariar et al. (US 2003/0194894).  
Nikkiso teaches the apparatus for providing a displacement alert for an intravascular access device of Claims 1 and 16 as claimed (see the rejections above), and further teaches that the apparatus is capable of providing a plurality of alarm intensities depending on distance by which the electrodes have been removed from the skin (paragraphs [0044-0045]).  Nikkiso, however, does not specifically teach that the alert signal is configured to shut down the blood supply pump (i.e. putting the machine into a safety state) when the apparatus determines that a disconnection has occurred.  
Wariar teaches a vascular access disconnection detecting system comprising a plurality of electrodes (163a, 163b; Figure 3), wherein the system is configured to determine that an access disconnection has occurred based on changes in a detected electrical signal (see Abstract and entire disclosure).  Specifically, Wariar teaches that, upon determining that an access disconnection is present, an audio and/or visual alarm is triggered so as to notify the patient and medical care providers [0111-0112].  The alarm also causes the controller to shut down the blood pump (i.e. putting the machine into a safety state), in order to ensure the patient’s safety by minimizing blood loss [0112].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Nikkiso’s vascular access disconnection detecting system to cause the treatment machine to be stopped upon detection of an .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wariar et al. (US 2003/0194894) is cited above as teaching an access disconnection detection system wherein an alarm stops the blood pump.  Wariar also teaches the use of electrodes to detect access disconnections using changes in sensed current as claimed.  
Muller (US 8,632,486) teaches an access disconnection detection system comprising a plurality of electrodes that create an electrical charge through the blood flow path and patient’s body. A disconnection is determined when a signal indicative of the amount of sensed current changes by a predetermined amount. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781